Citation Nr: 1717580	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  12-03 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for traumatic arthritis, right foot, 1st metatarsal, status post fusion for fracture.

2.  Entitlement to a compensable evaluation for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for tuberculosis to include as secondary to medication taken for service-connected right foot disability.

5.  Entitlement to service connection for bilateral pulmonary nodules to include as secondary to medication taken for service-connected right foot disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to February 1959 and from October 1961 to August 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The issues of entitlement to service connection for tuberculosis and bilateral pulmonary nodules are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's traumatic arthritis, right foot, 1st metatarsal, status post fusion for fracture disability has been manifested by moderately-severe foot impairment, but without evidence of severe foot impairment.

2.  The Veteran's service-connected bilateral hearing loss had been manifested by no worse than level III hearing acuity in the right ear and level II hearing acuity in the left ear.

3.  Resolving reasonable doubt in the Veteran's favor, tinnitus incurred in service.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, and not higher, for traumatic arthritis, right foot, 1st metatarsal, status post fusion for fracture disability have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, 4.118, Diagnostic Codes 5003-5284 (2016).

2.  The criteria for a compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2016).
 
3.  Tinnitus was incurred on active duty. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in an April 2010 letter.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, the Veteran was afforded VA examinations in September 2010 and May 2016.

Notably, In a March 2017 post-remand brief, the Veteran's representative argues that the credentials of the VA examiner, a VA physician's assistant, who conducted the May 2016 foot examination, must be verified and placed in the record.  However, the Board finds there is no evidence that the medical officer is not competent or qualified to render a medical opinion in this case.  See Rizzo v. Shinseki, 580 F.3d 1288   (Fed. Cir. 2009) (holding that VA examiners are presumed qualified to render competent medical opinion(s)).

Additionally, the reports of the September 2010 and May 2016 VA examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the September 2010 and May 2016 VA examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober

I. Increased Ratings

The Veteran filed a claim for increased ratings for his service-connected right foot arthritis and bilateral hearing loss disabilities which was received by VA in March 2010.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2016).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of a right foot disability and bilateral hearing loss.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.


A. Right Foot Arthritis

Laws and Regulations

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Although the first sentence of 38 C.F.R. § 4.59 refers only to arthritis, the regulation applies to joint conditions other than arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. at 354.

The Veteran is currently assigned a 10 percent rating for traumatic arthritis, right foot, 1st metatarsal, status post fusion for fracture under Diagnostic Code 5003-5284.  Hyphenated diagnostic codes may be used when a rating is determined on the basis of a residual condition.  38 C.F.R. § 4.27 (2016).  Here, Diagnostic Code 5003-5284 indicates degenerative arthritis of the right foot (Diagnostic Code 5003) rated under Diagnostic Code 5284, foot injuries, other. 

Diagnostic Code 5284 may be applied to foot disorders other than those for which specific diagnostic criteria are otherwise set forth in the Rating Schedule.  Under this diagnostic code, a 10 percent rating is assigned for moderate foot injuries, a 20 percent rating is assigned for moderately severe foot injuries, and a 30 percent rating is assigned for severe foot injuries.  Diagnostic Code 5284 also allows for the assignment of a 40 percent rating for loss of use of the foot. 

The words "moderate," "moderately severe," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.


Factual Background and Analysis

The Veteran underwent a VA examination in April 2010.  The Veteran reported that he experienced daily great toe pain.  His first metatarsal joint had no deformity, giving way, instability or incoordination.  The Veteran did have stiffness, pain and decreased speed of joint motion.  There were no effusions, locking episodes, subluxation or dislocation or flare-up of joint disease.  There were no incapacitating episodes of arthritis but weakness was a constitutional sign of arthritis.  He could stand for 15-30 minutes but was unable to walk for more than a few yards.  He always wore orthotic inserts.  A weight-bearing joint was affected as he had an antalgic gait with poor propulsion.  There was no other evidence of abnormal weight bearing and there was no loss of bone or part of the bone.  The examiner noted that the range of motion of the 1st right metatarsal/tarsal was normal.  On examination there was no evidence of painful motion, swelling, instability or weakness.  There was evidence of tenderness of the 1st metatarsal.  There was no atrophy of the foot and no other foot deformity.  The diagnosis was degenerative joint disease of the 1st metatarsal.  The examiner noted that there were mild effects on the Veteran's daily activities and that the Veteran was formerly employed as a welder and retired in 2002 due to age and duration of work.  

The Veteran underwent a VA examination in May 2016.  The examiner noted that the Veteran had right foot pain since his fusion surgery.  The Veteran reported current pain in the metatarsophalangeal joint area with prolonged standing and walking.  The Veteran did not report any functional loss or functional impairment of the foot.  The Veteran did not have hallux valgus, hallux rigidus, Morton's neuroma or metatarsalgia.  He did have hammertoe of the right second, third, fourth and little toes.  On examination there was pain on weight-bearing, disturbance of locomotion and interference with standing.  There was no pain, weakness, fatigability or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over time.  There was also no other functional loss during flare-ups or when the foot was used repeatedly over time.  The examiner noted that the right great toe metatarsophalangeal joint was diffusely enlarged, tender to palpation and had some limitation of flexion and extension present.  The Veteran constantly used a cane.  The examiner opined that the Veteran's right foot disability did not impact his ability to perform any type of occupational task (such as standing, walking, lifting or sitting).

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that a 20 percent rating, but no higher, for traumatic arthritis, right foot, 1st metatarsal, status post fusion for fracture is warranted.

As noted above, in order to warrant a rating in excess of 10 percent under Diagnostic Code 5284, there needs to be moderately severe foot injuries.  When affording the Veteran the benefit of the doubt, the Board finds that a moderately severe foot injury was demonstrated on the May 2016 VA examination.

The Board again notes that the terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  

Here, the competent medical and lay evidence demonstrates that the Veteran's right foot disability is manifested by foot pain, tenderness, weakness, stiffness and results in functional loss due to disturbance in locomotion and interference with standing.  The Veteran's right great toe metatarsophalangeal joint was also diffusely enlarged and had some limitation of flexion and extension present.  Significantly, the May 2016 VA examiner also noted that the Veteran constantly used a cane. 

As a result of these noted manifestations of the right foot disability, the Board finds that the competent evidence of record discussed above supports the assignment of a 20 percent rating under Diagnostic Code 5284, based on moderately-severe foot impairment.  See 38 C.F.R. § 4.71a. 

However, the Board finds that at no point during the pendency of the appeal does the evidence of record demonstrate that a rating in excess of 20 percent for the right foot disability is warranted. 

The Board notes that for a 30 percent evaluation under Diagnostic 5284, the Veteran must demonstrate severe residuals of the foot disability.  Simply put, based upon the evidence of record, severe residuals of a right foot disability are not demonstrated as the evidence does not reflect that the Veteran's disability was more than "moderately severe" in severity.  The evidence reflects that the Veteran reported pain in the metatarsophalangeal joint area with prolonged standing and walking.  However, the May 2016 VA examiner noted that the pain did not contribute to functional loss and that the Veteran's right foot disability did not impact his ability to perform any type of occupational task (such as standing, walking, lifting, sitting).   Accordingly, the evidence does not support a finding that his disability is severe in nature.

While the term "severe" is not defined by regulation, the overall regulatory scheme contemplates 30 percent ratings in cases of problems so disabling there is objective evidence of marked deformity (pronation, abduction, etc.), or all toes tending to dorsiflexion, with marked tenderness under the metatarsal heads definite tenderness with dorsiflexion of the great toe and ankylosis of the ankle in plantar flexion, between 30 and 40 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270, 5276, 5278.  The record does not indicate that the Veteran's foot disability approximates such degree of severity.

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 20 percent rating properly compensates him for the extent of functional loss resulting from any such symptoms.  Additionally, the VA examiners specifically determined that there was no pain, weakness, fatigability or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time.

With no objective evidence that the Veteran meets the criteria for an increased evaluation based on limitation of motion even considering subjective symptoms such as pain, the Board concludes that the greater weight of evidence is against assigning an evaluation in excess of 20 percent as contemplated by the holding in Deluca. 

The Board has also considered whether a separate rating is warranted under various other diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

However, the above evidence is against assigning a rating under Diagnostic Code 5276 (acquired flat foot or pes planus), Diagnostic Code 5277 (weak foot), Diagnostic Code 5278 (claw foot), Diagnostic Code 5279 (anterior metatarsalgia), Diagnostic Code 5280, (hallux valgus), Diagnostic Code 5281 (hallux rigidus), Diagnostic Code 5282 (hammer toe), or Diagnostic Code 5283 (malunion or nonunion of tarsal or metatarsal bones).  

The Board has considered whether the Veteran's right great toe disability would be better or more appropriately rated under any of these other codes, but finds that Diagnostic Code 5284 is most appropriate.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of Diagnostic Code should be upheld if supported by explanation and evidence); Pernorio v. Derwinski, 2 Vet. App. 625, 629   (1992) (indicating that any change in Diagnostic Code must be specifically explained).  For the most part, the Veteran is not shown to have the type of impairment contemplated by these other diagnostic codes.  He does not suffer from the foot disorders enumerated above other than hammertoes.  However, Diagnostic Code 5282 provides for no more than a 10 percent evaluation.  Thus, he would not benefit from an evaluation under that code inasmuch as he is receiving a higher 20 percent rating instead under Diagnostic Code 5284.  Moreover, he is not shown to experience differing symptoms that would allow for application of these other diagnostic codes without violating VA's anti-pyramiding regulation.  See 38 C.F.R. § 4.14.

As a result, the Board finds that severe residuals of the right foot disability have not been demonstrated and a 30 percent disability rating for a right foot disability is not warranted.

Accordingly, when affording the Veteran the benefit of the doubt, the Board finds that a 20 percent rating, but no higher, is warranted for the Veteran's service-connected arthritis, right foot, 1st metatarsal, status post fusion for fracture.

B.  Hearing Loss

Laws and Regulations

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the basic method of rating bilateral hearing loss is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85 (2016). 

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  In such exceptional cases, the Roman numeral designation for hearing loss of an ear may be based only on pure tone threshold average, using Table VIA, or from Table VI, whichever results in the higher Roman numeral.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  The higher Roman numeral, determined from Table VI or VIA, will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Factual Background and Analysis

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to a compensable evaluation for a bilateral hearing loss disability.  

As a preliminary matter, the Board observes that the pure tone thresholds recorded on all of the audiological evaluations detailed below do not reflect exceptional hearing impairment as defined by regulation, as the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is not 55 decibels or more, and the pure tone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Thus, Table VIa is not for application.  38 C.F.R. § 4.86.  Consequently, the Board will evaluate the Veteran's hearing using Table VI.

As noted above, the Veteran has a current noncompensable evaluation for service-connected bilateral hearing loss.  

The Veteran underwent a VA examination in May 2016.  On air conduction testing, audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
60
       80
105+
66
LEFT
20
45
80
105+
63

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 percent in the left ear.

The examiner noted that the Veteran's hearing loss impacted his ordinary conditions of daily life, including his ability to work as the Veteran reported that he was having headaches which made his "roar" and interfered with his hearing.

Applying the air conduction results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 66 decibels combined with the right ear speech discrimination of 88 percent results in a Roman numeral designation of III, while the left ear pure tone threshold average of 63decibels when combined with the left ear speech recognition of 92 percent results in a Roman numeral designation of II.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Based on application of VA's method for evaluating hearing loss and the May 2016 VA examination testing results, the Board finds that this evaluation does not provide a basis for awarding a compensable evaluation and a compensable evaluation for bilateral hearing loss is clearly not available based on these findings.

As the May 2016 testing results noted above do not yield findings to support assignment of a compensable rating for bilateral hearing loss, the Veteran is not entitled to a compensable rating for bilateral hearing loss.  38 C.F.R. §§ 4.7, 4.21.  

The Board has carefully considered the Veteran's assertions and other lay statements of record and in no way discounts the Veteran's asserted difficulties or his assertions that his bilateral hearing loss should be rated higher.  However, as noted above, the May 2016 VA examination was conducted in accordance with the requirements for a hearing impairment examination for VA purposes.  See 38 C.F.R. § 4.85(a) (2016).

Notably, aside from the May 2016 VA examination report, there are no other audiometric testing results for the remainder of the appeal period which comply with the requirements of 38 C.F.R. § 4.85 for rating purposes.  

Although the Veteran has indicated that his hearing is worse than the criteria associated with a noncompensable evaluation, the rating criteria for hearing loss, as addressed above, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The current noncompensable evaluation is reflected by the rating evidence of record and there is no indication that the findings on the May 2016 VA audiological examination are inadequate.  Thus, the Veteran's claim for a compensable evaluation for his bilateral hearing loss disability cannot be granted.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected bilateral hearing loss were inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss with the established criteria shows that the rating criteria reasonably described his disability level and symptomatology with respect to the symptoms he experienced. 

During his May 2016 VA audiological examination, the Veteran reported the impact of his hearing loss on his ability to work and on his daily life as he reported that he had headaches which made his head "roar" and interfered with his hearing.

In this case, the Board finds that the schedular rating currently assigned for hearing loss reasonably describes the Veteran's disability level and symptomatology.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran reports that his hearing loss impacts the ordinary conditions of his daily life as he had difficulty hearing.  The Court has held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are precisely the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, No. 15-2818, 2017 WL 877340, at *3 (Vet. App. Mar. 6, 2017).  The situations noted by the Veteran in this case amount to decreased hearing and are not exceptional or unusual for someone with hearing loss.  In Doucette, the Court recognized that there were other functional effects the rating criteria did not discuss or account for, such as dizziness, vertigo, ear pain, recurrent loss of balance, social isolation, etc.  Id., at *3, *4.  No such effects are present in this case.  

The Veteran's description of difficulty hearing has been measured according to pure tone averages and speech discrimination.  As explained above, the rating criteria are designed to take into account testing that accurately measures difficulty hearing in an objective way and the Veteran's reports of difficulty hearing simply do not represent an exceptional or unusual case.  As such, the first Thun element cannot be met.  

With respect to functional impairment due to headaches, this symptom is not contemplated in the rating schedule to be a symptom associated with hearing loss, but is indicated by the rating schedule to be a symptom of migraine headaches (Diagnostic Code 8100), which is a separately compensable disability distinct from hearing impairment (Diagnostic Code 6100) and would be rated in accordance with the schedular criteria for migraine headaches under Diagnostic Code 8100, provided it is present in the Veteran and determined to be service connected.

Turning to the question of whether symptoms of headaches are related to the service connected bilateral hearing loss so as to be considered in determining whether extraschedular referral might be warranted, as there is no competent evidence in the record to suggest that symptoms of headaches are related to the service connected bilateral hearing loss, the Board is precluded from finding such a relationship exists.   See 38 C.F.R. § 4.14 (2016) ("[T]he use of manifestations not resulting from service connected disease or injury in establishing the service connected evaluation. . . [is] to be avoided.").

In order for the Veteran to obtain a separate rating for symptoms of headaches as migraine headaches (Diagnostic Code 8100), service connection must first be established.   

Accordingly, the Board has concluded that referral of the Veteran's bilateral hearing loss impairment for extra-schedular consideration is not in order.

Under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for bilateral hearing loss, tinnitus and an arthritis of the foot disability.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the service-connected disabilities on appeal that is not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

In short, the rating criteria reasonably describe the Veteran's disabilities level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

II. Tinnitus

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Factual Background and Analysis

The Veteran's service treatment records are negative for complaints or treatments related to tinnitus.

The Veteran underwent a VA examination in June 2005.  The Veteran reported first experiencing ringing in his ears 3 years ago.  The examiner opined that the Veteran's military noise exposure was as likely as not a contributing factor to his present hearing loss.  However, since the Veteran's tinnitus began approximately 3 years ago, it was felt that the military noise exposure did not have an effect on his present tinnitus.

The Veteran underwent a VA examination in May 2016.  The Veteran reported the onset of his bilateral tinnitus to be around 2002.  The examiner opined that based on the timeframe of the onset, it was less likely than not related to the Veteran's military noise exposure.  

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for tinnitus is warranted.

The evidence demonstrates that military noise exposure is conceded as he had military noise exposure to gunfire in basic training as well as noise exposure to exploding mortars.  Thus, his assertions of in-service noise exposure appear to be credible, and consistent with the circumstances of service.  The Veteran is also competent to report in-service exposure to noise.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet App 370 (2002).  For all of these reasons, such exposure is presumed.  38 U.S.C.A. § 1154(a) (b) (West 2002).

The Board acknowledges that the June 2005 and May 2016 VA examiners opined that it was less likely as not that the Veteran's tinnitus was incurred in service.  The examiners based these opinions on the reported onset of the tinnitus many years after his military noise exposure.  

However, the Board also notes that in a July 2005 rating decision, the RO granted entitlement to service connection for bilateral hearing loss, based on the Veteran's in-service noise exposure and the June 2005 VA medical examination and opinion.  

As tinnitus is a uniquely subjective disorder and the Veteran has been service-connected for bilateral hearing loss related to noise exposure in service, the Board will resolve reasonable doubt in the Veteran's favor and finds that the Veteran's tinnitus is related to his service and the criteria for a grant of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.

In sum, for the reasons and bases discussed above, all doubt is resolved in favor of the Veteran, and service connection for a bilateral hearing loss disability and a tinnitus disability, is warranted.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a rating of 20 percent, but no higher, for traumatic arthritis, right foot, 1st metatarsal, status post fusion for fracture is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a compensable evaluation for bilateral hearing loss is denied.

Resolving reasonable doubt in favor of the Veteran, entitlement to service connection for tinnitus is granted.



REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for entitlement to service connection for tuberculosis and bilateral pulmonary nodules.

The Veteran contends that his tuberculosis is the result of his arthritis shots that he has been taking for his service-connected arthritis of the foot disability.  

The Veteran underwent a VA examination in April 2010.  The examiner opined that the Veteran's tuberculosis and bilateral pulmonary nodules were the result of his treatment for arthritis.

However, in a September 2010 addendum opinion, the examiner indicated that the medications (adalimumab and methotrexate) the Veteran was receiving were for treatment of psoriatic arthritis and not for traumatic arthritis or fusion of the metatarsal.

Notably, the VA examiner did not provide an opinion as to whether the tuberculosis or bilateral pulmonary nodules manifested during active service or were otherwise etiologically related to active service, or whether the Veteran is taking any medication for his service-connected traumatic arthritis, right foot, 1st metatarsal, status post fusion for fracture disability which would cause or aggravate a tuberculosis or bilateral pulmonary nodules disability.

A review of the records demonstrates that the December 2009 VA treatment record lists numerous medications that the Veteran was taking.  While the April 2010 VA examiner indicated that the Veteran's tuberculosis and bilateral pulmonary nodules were the result of his treatment for arthritis and that adalimumab and methotrexate was for treatment of psoriatic arthritis, the Board finds that an additional opinion is needed to address whether the Veteran takes any medication for his service-connected tuberculosis or bilateral pulmonary nodules disabilities and whether these medications cause or aggravate his tuberculosis or bilateral pulmonary nodules disabilities.

Additionally, as noted by the Veteran's representative in the May 2017 Appellant's Brief, the question of whether the arthritis in the foot is purely an isolated osteoarthritis or an early manifestation of the systemic psoriatic arthritis has not been addressed.  While the April 2010 VA examiner in the September 2010 VA addendum opinion found that the medications taken for the psoriatic arthritis caused the Veteran's tuberculosis and bilateral pulmonary nodules, the Board finds that an opinion should also be provided to determine whether there is any relation between the Veteran's psoriatic arthritis and his service-connected arthritis of the right foot.

Therefore, the Board finds that the evidence currently of record is insufficient to resolve the claims for service connection for tuberculosis and bilateral pulmonary nodules, to include as secondary to medication for treatment of a service-connected disability, and that further medical examination and opinion in connection with these claims are warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Thereafter, schedule the Veteran for appropriate VA examination addressing the contended causal relationship between tuberculosis and bilateral pulmonary nodules disabilities and medication for treatment of a service-connected right foot disability.  The claims file must be provided to the examiner(s) for review.  

Based on the results of the Veteran's examination and a review of the claims file, the examiner should be asked to opine whether it is at least as likely as not that current tuberculosis and bilateral pulmonary nodules disabilities were caused or aggravated (made permanently worse) by the medication for treatment of a service-connected arthritis of the right foot disability.  

The examiner should also provide an opinion on the relationship, if any, between the Veteran's psoriatic arthritis and his service-connected arthritis of the right foot.

The rationale for all opinions expressed must be provided.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

3.  Thereafter, readjudicate the issues.  If any benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


